Title: Arthur Lee to Franklin and Silas Deane, 27 May 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs
Vienna May 27. 1777
I reached this three days from Munich and in expectation of hearing from you to Morrow shall not proceed till the 29th. Dresden will be my next Stage.
There is a Cold tranquillity here, that bodes us no good. On ne peut pas echauffer la froi deur alle magne [froideur allemande]. From what I learn we need be under no apprehensions from Russia.
I hope you will not forget to Sound the two Courts, whether they will join mine in declaring us independent. But I am afraid that will not be obtained, and not then unless they are in our favour. I am Dear Sirs Yours

To the Hond. the Commissioners at Paris

